Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Response to Amendment
2.	The Amendment filed on 11/15/21 has been entered and are made of record.
3.	Claims 1-20 are pending.
4.	Claim 8, 15, 17, 19 and 20 are amended.

Response to Arguments
5	Applicant’s argument filed 11/15/21have been fully considered but they are not
persuasive.  Thus, previous rejection for claims 1-20 are maintained.
In response to the applicant’s argument regarding claimed 1, which applicant asserted that Kim fails to disclose or suggest, “wherein the control logic is configured to count a program pulse number that is used during the program operation and configured to determine whether the selected memory block is a bad block, based on the counted program pulse number.”  Examiner disagrees.  Kim’s figure 4 clearly disclosed these claimed features.  

As can be seen in fig. 4, Kim’s reference clearly disclosed the claimed features of determining whether a target memory block is a bad block based on a program pulse number when program operation that is being performed as claimed by applicant invention. Thus, Kim does set forth each and every limitation of the rejected claim 1, as required by 35 U.S.C. § 102.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2010/0232226) (previously cited).
With regard to claim 1, 9 and 16, Kim discloses a memory device comprising: a memory cell array including a plurality of memory blocks (para. 0006); peripheral circuits (Fig. 3: lifetime management 148) configured to perform a program operation on a selected memory block among the plurality of memory blocks and configured to program memory cells that are included in the selected memory block to a plurality of program states during the program operation (paras 0027-0029); and a control logic configured to control the peripheral circuits to perform the program operation (paras 0027-0029), wherein the control logic (Fig. 2: Controller 120, MCU 130) is configured to count a program pulse number that is used during the program operation and configured to determine whether the selected memory block is a bad block, based on the counted program pulse number (para. 0030).
With regard to claim 2, 10, 17, Kim discloses wherein during the program operation, the control logic is configured to calculate a plurality of program pulse difference values that correspond to each of the plurality of program states and configured to compare the plurality of calculated program pulse difference values to a 
With regard to claim 3, 11 and 18, Kim discloses wherein, during the program operation based on a selected program state among the plurality of program states, the control logic is configured to check a first program pulse count and a last program pulse count of the selected program state and configured to calculate a difference between the checked first program pulse count and the checked last program pulse count, resulting in a program pulse difference value of the selected program state (paras. 0037-0039).
With regard to claim 4, 12, 13 and 19, Kim discloses wherein the control logic is configured to determine the selected memory block to be the bad block when the program pulse difference value of the selected program state is greater than a reference difference value, among the plurality of reference difference values, that corresponds to the selected program state (para. 0041). 
With regard to claim 5, Kim discloses wherein the control logic is configured to control the peripheral circuits to perform the program operation by sequentially selecting the plurality of program states (paras. 0043-0052).
With regard to claim 6, Kim discloses wherein the plurality of reference difference values are equal to [or different from] each other (para. 0046).
With regard to claim 7, 14 and 20, Kim discloses wherein the control logic includes: a program pulse counter configured to count the program pulse number during the program operation, and check a first program pulse count and a last program pulse count of each of the plurality of program states; a calculation circuit configured to 
With regard to claim 8 and 15, Kim discloses wherein the first program pulse count is a program pulse count when a firstly program-passed memory cell is detected during a program verify operation based on the selected program state among the plurality of program states, and wherein the last program pulse count is a program pulse count when a lastly program passed memory cell is detected during the program verify operation based on the selected program state among the plurality of program states (paras. 0034-0040). 

7.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicants'  disclosure.  Chevallier (20020145916) discloses a leakage detection in programming algorithm for a flash memory device.  Wherein a flash memory device includes an array of flash cells, a program circuit to apply a programming pulse to program a first flash cell in the array, and a control circuit including elements to sequentially select flash cells connected to the first flash cell, test each selected flash cell to determine if the selected flash cell is leaky, and cause the program circuit to apply a refresh pulse to the selected flash cell if the selected flash cell is leaky.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/CONNIE C YOHA/Primary Examiner, Art Unit 2825